                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS


BRIAN LAVIN, Derivatively on Behalf of     )
TREEHOUSE FOODS, INC.,                     )
                                           )
                   Plaintiff,              ) Case No. 1:17-cv-01014
                                           )
            v.                             )
                                           )
SAM K. REED, DENNIS F. RIORDAN,            ) STIPULATION AND ORDER
CHRISTOPHER D. SILVA, GEORGE V.            ) CONSOLIDATING ACTIONS
BAYLY, LINDA K. MASSMAN, DENNIS            )
F. O’BRIEN, FRANK J. O’CONNELL, ANN        )
M. SARDINI, GARY D. SMITH,                 )
TERDEMA L. USSERY, II, and DAVID B.        )
VERMYLEN,                                  )
                 Defendants,               )
                                           )
      and                                  )
                                           )
TREEHOUSE FOODS, INC., a Delaware          )
corporation,                               )
                                           )
                  Nominal Defendant.       )
_____________________________________      )




  -   And -




                                         -1–
 DONALD BARTELT, Derivatively on Behalf )
 of TREEHOUSE FOODS, INC.,              )
                                        )
                   Plaintiff,           ) Case No. 1:19-cv-00835
                                        )
             v.                         )
                                        )
 SAM K. REED, GEORGE V. BAYLY,          )
 LINDA K. MASSMAN, DENNIS F.            )
 O’BRIEN, FRANK J. O’CONNELL, ANN       )
 M. SARDINI, GARY D. SMITH, DAVID B. )
 VERMYLEN, TERDEMA L. USSERY, II,       )
 ROBERT B. AIKEN JR., DENNIS F.         )
 RIORDAN, CHRISTOPHER D. SLIVA, and )
 MATTHEW J. FOULSTON,                   )
                                        )
                   Defendants,          )
                                        )
        and                             )
                                        )
 TREEHOUSE FOODS, INC., a Delaware      )
 corporation,                           )
                                        )
                   Nominal Defendant.   )
 _____________________________________ )

       WHEREAS, this Stipulation and Order Consolidating Actions was previously presented in

Bartelt v. Reed et al., Case No. 1:19-cv-00835 (N.D. Ill.) (Norgle, J.);

       WHEREAS, Judge Norgle held a hearing on this Stipulation on June 19, 2019, and

instructed counsel to refile this Stipulation in this action, Lavin v. Reed et al., Case No. 1:17-cv-

01014 (N.D. Ill.) (Shah, J.), because it is the lower-numbered case;

       WHEREAS, there are presently two actions brought as shareholder derivative actions

allegedly on behalf of nominal defendant Treehouse Foods, Inc. (“Treehouse” or the “Company”)

pending in this Court, as follows:

 Abbreviated Case Name             Case Number                  Judge                 Filing Date
 1. Lavin v. Reed, et al.         1:17-cv-01014              Manish Shah             02/07/2017
 2. Bartelt v. Reed, et al.       1:19-cv-00835          Charles R. Norgle, Sr.      02/08/2019


                                                -2–
       WHEREAS, both Lavin and Bartelt (together, the “Actions”) assert claims for breach of

fiduciary duty and related relief, allegedly on behalf of nominal defendant Treehouse, against

certain of its current and former directors and officers, and such claims arise out of the same or

substantially the same transactions or events;

       WHEREAS, the parties agree that the interests of justice will be served by consolidating

the Lavin and Bartelt actions before this Court, with the Lavin action to be designated as the lead

action (the “Consolidated Action”);

       WHEREAS, pursuant to an agreed order entered October 10, 2018 (“Deferral Order”), the

Lavin action is presently deferred pending the earlier of (i) an order on any summary judgment

motions that may be filed in a putative federal securities class action captioned, Public Employees’

Retirement System of Mississippi v. Treehouse Foods, Inc. et al., No. 1:16-cv-10632 (the “Federal

Securities Action”), or (ii) Plaintiff’s counsel in Lavin receiving notification that there has been a

settlement reached in the Federal Securities Action, or until otherwise agreed to by the parties;

       WHEREAS, the Deferral Order further provides, among other things, that, unless

otherwise altered, it shall apply to each derivative case arising out of the same or substantially the

same transactions or events as Lavin, which is subsequently filed in, removed to, or transferred to

this Court and consolidated with Lavin, and thus, upon consolidation, the Bartelt action will,

together with Lavin, be subject to all of the terms of Deferral Order;

       WHEREAS, Defendants and nominal defendant Treehouse agree that the Lavin and Bartelt

actions should be consolidated and subject to the Deferral Order;

       THEREFORE, IT IS HEREBY AGREED AND STIPULATED by parties, through their

respective counsel of record, as follows:

       1.      The following actions shall be consolidated for all purposes, including pre-trial

proceedings and trial:
                                                 -3–
 Abbreviated Case Name            Case Number                   Judge                   Filing Date
 1. Lavin v. Reed, et al.        1:17-cv-01014               Manish Shah               02/7/2017
 2. Bartelt v. Reed, et al.      1:19-cv-00835           Charles R. Norgle, Sr.        02/8/2019

       2.      Every pleading filed in this consolidated action, or in any separate actions included

herein, shall bear the following caption:

                              UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF ILLINOIS

In re TREEHOUSE FOODS, INC.                       )    No. 1:17-cv-001014
DERIVATIVE LITIGATION                             )
                                                  )
                                                  )
                                                  )
This Document Relates To:
                                                  )
                                                  )

       3.      The Deferral Order shall remain in full force and effect following consolidation

and, upon consolidation, pursuant to the terms of the Deferral Order, the Lavin action shall remain,

and the Bartelt action shall become, subject to the Deferral Order.

       4.      If a case which properly belongs as part of In re Treehouse Foods, Inc. Derivative

Litigation, No. 1:17-cv-01014, is hereafter filed in the Court or transferred here from another court,

this Court requests the assistance of counsel in calling to the attention of the Clerk of the Court the

filing or transfer of such case for purposes of its consolidation as part of the Consolidated Action,

and counsel are to assist in assuring that counsel in subsequent actions receive notice of this Order

and the Deferral Order.

       5.      This Order shall apply to each derivative case arising out of the same or

substantially the same transactions or events as the Actions, which is subsequently filed in,

removed to, or transferred to this Court.




                                                 -4–
DATED: June 25, 2019   GLANCY PRONGAY & MURRAY LLP

                       /s/ Matthew M. Houston
                       Matthew M. Houston
                       Benjamin I. Sachs-Michaels
                       712 Fifth Avenue, 31st Floor
                       New York, NY 10019
                       Telephone: (212) 935-7400

                       GLANCY PRONGAY & MURRAY LLP
                       Robert V. Prongay
                       Lesley F. Portnoy
                       Pavithra Rajesh
                       1925 Century Park East
                       Los Angeles, CA 90067
                       Telephone: (310) 201-9150

                       LAW OFFICE OF NORMAN RIFKIND
                       Norman Rifkind
                       100 E. Huron Street, #1306
                       Chicago, IL 60611
                       Telephone: (847) 372-4747

                       Attorneys for Plaintiff Donald Bartelt

                       THE ROSEN LAW FIRM, P.A.

                       /s/ Phillip Kim
                       Phillip Kim
                       275 Madison Avenue, 34th Floor
                       New York, NY 11771
                       Telephone (212) 686-1060
                       Email: pkim@rosenlegal.com

                       THE BROWN LAW FIRM, P.C.
                       Timothy W. Brown
                       204 Townsend Square
                       Oyster Bay, NY 11771
                       Telephone: (516) 922-5427
                       Email: tbrown@thebrownlawfirm.net




                       -5–
HEFFNER HURST
Matthew T. Heffner
30 North LaSalle Street, 12th Floor
Chicago, IL 60602
Telephone: (312) 346-34666
Email: mheffner@heffnerhurst.com

Attorneys for Plaintiff Brian Lavin

WINSTON & STRAWN LLP

/s/ James P. Smith III
James P. Smith III
200 Park Avenue
New York, NY 10166
Telephone: (212) 294-6700
Email: JPSmith@winston.com

WINSTON & STRAWN LLP
Dan K. Webb
Matthew R. Carter
Brian J. Nisbet
Elizabeth S. Deshaies
Samuel M. Zuidema
35 West Wacker Drive
Chicago, IL 60601-9703
Telephone: (312) 558-5600
Email: mcarter@winston.com

Attorneys for Defendants Sam K. Reed, George
V. Bayly, Linda K. Massman, Dennis O’Brien,
Frank J. O’Connell, Ann M. Sardini, Gary D.
Smith, David B. Vermylen, Tredema L. Ussery,
II, Dennis F. Riordan, Christpoher D. Silva, and
Matthew J. Foulston




-6–
                      CROTTY & SCHILTZ, LLC

                      /s/ Eugene J. Schiltz
                      Eugene J. Schiltz
                      Sean B. Crotty
                      120 N. LaSalle St., Floor 20
                      Chicago, IL 60602
                      Telephone (312) 444-1000
                      Email: gschiltz@crottylaw.com

                      Attorneys for Defendant Robert B. Aiken, Jr.
SO ORDERED:

June 27, 2019




Manish S. Shah
U.S. District Judge




                      -7–
